DETAILED ACTION
In the preliminary amendment filed 10/17/19, Applicant amended claims 1-5, added new claims 6-10; amended the abstract; amended the specification; and submitted replacement drawing sheets. Currently, claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted.  Appropriate revision is required.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 1-2, 4, and 7 are objected to because of the following informalities requiring appropriate correction:
In claim 1, line 8 should be amended to recite: “…. wherein the liquid diffusive sheet is configured to be positioned closer to  skin of a user…”. 
	In claim 1 line 9: “having” should be “have”.
	In claim 1, line 10 should be amended to recite: “…annular shape configured to press a wearing site…”.
	In claim 2, line 2 should be amended to recite: “…elastic members are configured to be positioned closer….”.
	In claim 4, lines 2-3 should be amended to recite: “…annular shape are configured to be continuously arranged along…”.
	In claim 7, lines 2-3 should be amended to recite: “…annular shape are configured to be continuously arranged along…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (WO 2016181576).
With respect to claim 1, Yamada discloses a covering article (garment configured to cover at least the lower abdomen, buttocks and crotch – abstract; made from fabric such as the laminated sheet 600 in fig 11a) comprising:
a liquid diffusive sheet (first nonwoven fabric 100; fig 11a; fabric 100 can be a hydrophobic nonwoven fabric – page 13 of translation; hydrophobic materials inherently are diffusive to water whereas hydrophilic materials will trap water molecules) having a property of diffusing absorbed liquid (hydrophobic materials inherently are diffusive to water whereas hydrophilic materials will trap water molecules);
a moisture-permeable film laminated on the liquid diffusive sheet (hydrophobic sheet 209 shown in fig 11a; the sheet 600 is described as being a laminated structure and thus layers 100 and 209 are interpreted as being laminated to each other as part of this structure; a moisture permeable film can be used for the sheet 209 – page 13 of translation); and
elastic members (rubber elastic members 700 – fig 11a) joined to at least one of the liquid diffusive sheet or the moisture-permeable film (elastic members 700 are directly adjacent 
a pair of opposing side edges are joined to each other to cause the elastic
members to be substantially annular (the garment is configured to cover the abdomen and buttocks as described in the abstract which requires the material to encircle the body, the side edges of the fabric must be joined to one another in order to do so; the elastic members 700 are interpreted as being annular when the fabric is configured as a tubular or body-encircling garment because the members 700 are arranged in a loop when the fabric is formed as a tube), and
the liquid diffusive sheet (100) is positioned closer to skin of a user than the moisture-permeable film (209) when the user wears the covering article (the first nonwoven fabric (i.e. fabric 100) “directly touches the skin surface when worn” – translation page 5), and the elastic members (700) having a substantially annular shape (as discussed above) press a wearing site of the user (the elastic member presses the body by the elasticity of the elastic member when worn – translation page 1).
	With respect to claim 3, Yamada discloses the invention as claimed (see rejection of claim 1) and also discloses that the elastic members (700) have a linear shape (translation page 18), and are joined to at least one of the liquid diffusive sheet or the moisture-permeable film by an adhesive applied on a peripheral surface (bonded by a hot melt adhesive; the adhesive may be applied to all of the sheets which would include application to peripheral surfaces or in various patterns – translation pages 6, 17-18).
claim 4, Yamada discloses the invention as claimed (see rejection of claim 3) and also discloses that the elastic members having a substantially annular shape (elastic members 700; configured as a loop to form the garment as described in the rejection of claim 1) are continuously arranged along the wearing site when the user wears the covering article (as shown in fig 11a, the members 700 are continuously arranged across the entire length of the sheet).
	With respect to claim 5, Yamada discloses the invention as claimed (see rejection of claim 1) and also discloses that the article further comprises a fiber sheet (non-woven fabric sheet 205; fig 11a; the nonwoven fabric layers are formed of fibers – translation page 13) laminated on an outer surface of at least one of the liquid diffusive sheet
or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).
	With respect to claim 9, Yamada discloses the invention as claimed (see rejection of claim 3) and also discloses that the article further comprises a fiber sheet (non-woven fabric sheet 205; fig 11a; the nonwoven fabric layers are formed of fibers – translation page 13) laminated on an outer surface of at least one of the liquid diffusive sheet
or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).
With respect to claim 10, Yamada discloses the invention as claimed (see rejection of claim 4) and also discloses that the article further comprises a fiber sheet (non-woven fabric 
or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2016181576).
With respect to claim 2, Yamada discloses the invention as claimed (see rejection of claim 1) but does not disclose that the elastic members (700) are positioned closer to the skin of the user than the liquid diffusive sheet (100) when the user wears the covering article. However, as illustrated in at least figures 9a-g, Yamada teaches that the layers forming the laminated fabric can be arranged in various different ways. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have rearranged the layers of the sheet 600 to position the elastic members 700 at a location where they would be closer to the skin surface during use than the fabric 100 since Yamada contemplates such a modification and rearranging parts of an invention involves only routine skill in the art. 
With respect to claim 6, Yamada discloses the invention substantially as claimed (see rejection of claim 2) and also discloses that the elastic members (700) have a linear shape (translation page 18), and are joined to at least one of the liquid diffusive sheet or the moisture-permeable film by an adhesive applied on a peripheral surface (bonded by a hot melt adhesive; the adhesive may be applied to all of the sheets which would include application to peripheral surfaces or in various patterns – translation pages 6, 17-18).
With respect to claim 7, Yamada discloses the invention substantially as claimed (see rejection of claim 6) and also discloses that the elastic members having a substantially annular 
	With respect to claim 8, Yamada discloses the invention substantially as claimed (see rejection of claim 2) and also discloses that the article further comprises a fiber sheet (non-woven fabric sheet 205; fig 11a; the nonwoven fabric layers are formed of fibers – translation page 13) laminated on an outer surface of at least one of the liquid diffusive sheet or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786